UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1848


SEAN SHALLOW,

                   Plaintiff - Appellant,

             v.

FEDERAL      BUREAU      OF      INVESTIGATION;     DRUG     ENFORCEMENT
AGENCY,

                   Defendants - Appellees,

             and

ALEXANDRIA      POLICE DEPARTMENT; ARLINGTON        POLICE
DEPARTMENT; SHOPPERS FOOD & PHARMACY, Subsidiary Super Valu;
DIVINE NAIL SPA,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00229-CMH-JFA)


Submitted: December 17, 2019                            Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sean Shallow, Appellant Pro Se. Meghan Elizabeth Loftus, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sean Shallow appeals from the district court’s order dismissing his civil action. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Shallow v. FBI, No. 1:19-cv-00229-CMH-JFA (E.D.

Va. filed June 27, 2019 & entered June 28, 2019).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3